Citation Nr: 0434154	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  01-06 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945, to include 11 months as a prisoner of war 
(POW).  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.

As an ancillary matter, the Board observes that in November 
2000, the appellant specifically filed a claim for dependency 
and indemnity compensation (DIC) benefits based upon 
entitlement to service connection for the cause of the 
veteran's death.  See 38 U.S.C.A. § 1310 (West 2002).  The RO 
then adjudicated this issue in its March 2001 rating 
decision.  Thereafter, in May 2001, the appellant provided a 
timely notice of disagreement with respect to this issue, and 
the RO then issued a statement of the case (SOC) in June 
2001, as completed by a Decision Review Officer (DRO).  In 
this SOC, however, in addition to reviewing the issue of 
service connection for cause of death, the DRO added and 
adjudicated an issue labeled as entitlement to DIC under 
38 U.S.C.A. § 1312 (West 2002).  The SOC then included the 
text of 38 C.F.R. § 3.22 (2003), the regulation mainly 
applicable to review of claims for DIC under 38 U.S.C.A. 
§ 1318 (West 2002).  Further, the SOC's discussion of this 
matter makes it apparent that the issue was analyzed under 
the requirements of 38 U.S.C.A. § 1318.  The record reflects 
that the veteran then timely filed her substantive appeal in 
July 2001.  In the filings of record from the appellant and 
her representative, as well as on the RO's May 2004 VA Form 8 
certification of issues on appeal, only entitlement to 
service connection for cause of death is identified as the 
issue for VA's consideration.  Moreover, at her July 2004 
videoconference hearing before the undersigned, the 
appellant, with her representative, identified only that 
issue as currently on appeal.  Accordingly, the Board will 
not further review the issue of entitlement to DIC benefits 
under either 38 U.S.C.A. § 1312 or 38 U.S.C.A. § 1318 at this 
time, but will refer the matter to the RO for any additional 
required action.  See 38 C.F.R. §§ 20.101, 20.200, 20.202, 
20.302 (2003); VAOPGCPREC 9-99, 64 Fed. Reg. 52,376 (1999); 
cf. Marsh v. West, 11 Vet. App. 468 (1998); see also Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that this claim, received at the RO on 
November 16, 2000, is subject to the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), effective 
November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The VCAA eliminated the 
concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA also issued 
regulations to implement the VCAA, now codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Because of the change in the law brought about by the VCAA 
and its implementing regulations, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in this law.  In addition, because it 
appears that the RO has not yet considered whether any 
notification or development action is required under the 
VCAA, it would potentially be prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  

The record reflects that during service, the veteran was a 
POW in Germany for 11 months.  A March 2001 VA medical 
opinion notes that the veteran had ischemic heart disease 
during his lifetime, a disease eligible for presumptive 
service connection for POWs under VA law.  See 38 C.F.R. 
§§ 3.307(a)(5), 3.309(c) (2003).  The record also indicates 
that the veteran was treated for the residuals of a 
myocardial infarction at BroMenn Hospital in August and 
September of 1995, but these medical records are not 
contained in the claims file.  

Accordingly, in all fairness to the appellant and in 
accordance with applicable law, this matter is REMANDED for 
the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for the claim, consistent with 
all governing legal authority.  

This action must include written notice 
from the RO to the appellant and her 
representative of: 
- the provisions of the VCAA and the laws 
applicable to the claim; 
- the roles of VA and the appellant in 
identifying and gathering evidence 
relevant to his claim;  
- the type of evidence required for each 
element of the claim;
- the evidence already of record in 
support of the claim;
- the evidence not yet of record, but 
required to substantiate the claim; and
- a request to the appellant to provide 
the RO with all relevant evidence and 
argument she has to support her claim.

The appellant and her representative 
should be afforded an appropriate period 
of time to respond to such notice, as well 
as to respond to any additional 
evidentiary development undertaken by the 
RO.  

2.  Thereafter, the RO should readjudicate 
the claim.  If the benefits sought on 
appeal remain denied, the RO should 
provide the appellant and her 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and the applicable 
law and regulations considered pertinent 
to the issue on appeal.  The RO should 
then allow an appropriate period of time 
for the appellant and her representative 
to respond to the SSOC.

Thereafter, subject to current appellate procedure, the RO 
should return the case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the appellant unless she 
receives further notice.  She does, however, have the right 
to submit additional evidence and argument on matters 
remanded by the Board.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


